Citation Nr: 1133826	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  11-05 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from August 1943 to April 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's claim for a TDIU.  He perfected an appeal as to the RO's determinations.


FINDINGS OF FACT

1.  The Veteran's service-connected disability is composed of bilateral hearing loss, rated 50 percent disabling, and tinnitus, rated as 10 percent disabling; the combined rating is 60 percent.  The Veteran reports that he completed high school and has experience in parts delivery and as a fleet inspector; he last worked full time in 1986 and became too disabled to work in 1992.  

2.  Resolving all doubt in the Veteran's favor, his service-connected disability precludes him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For the reasons detailed below, the Board finds that the Veteran is entitled to assignment of a TDIU; i.e., the benefit sought on appeal is granted.  Therefore, no further discussion of the VCAA is warranted in this case as any deficiency has been rendered moot.

In July 2009, the RO received the Veteran's application for a TDIU.  He reported that he was unable to work due to hearing loss that affected him full time in 1986.  He said that he became too disabled to work in June 1992.  The Veteran reported completing high school, and worked part-time in air conditioning and radiator parts and delivery sales from January 1987 to June 1992.  In a July 2009 written statement, he said that he worked for Pinellas Radiator and A/C until he could no longer hear on the telephone to take orders or drive safely.

In a July 2009 signed statement from a representative of Pinellas Radiator & A/C, it was noted that the Veteran worked in parts delivery and as a telephone person.  He stopped working when his hearing worsened and did not allow him to use the telephone with customers and then he only performed deliveries.  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service- connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331- 332 (1991).  Age may not be considered a factor. 38 C.F.R. § 3.341 (2010).  Unemployability associated with advancing age or nonservice- connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19 (2010).

In this case, the Veteran's service-connected disability is derived from his auditory disabilities.  That is, his bilateral hearing loss and tinnitus are considered a single disability based on a single body system (or a common etiology, see e.g., May 2011 supplemental statement of the case at page 19).  The combined value of the two related service-connected disabilities is 60 percent.  38 C.F.R. § 4.25 (2010).  Therefore, under the above-cited regulations, the two disabilities may be considered as a single entity resulting from a single body system or common etiology.  38 C.F.R. § 4.16(a).  Thus, the combined 60 percent rating, for purposes of consideration of a TDIU, is viewed as a single disability rated as 60 percent disabling.  Therefore, the Veteran satisfies one element of the schedular criteria for a total disability rating based on individual unemployability.  However, the evidence must also show that the Veteran is, in fact, unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes this case outside the norm.  The record reflects that the Veteran previously worked as a parts delivery and phone person for a heating and air conditioning company until 1992 and has not worked since that time.  However, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose, supra.

In support of his claim, the Veteran submitted a June 2009 signed statement from K.J.D., M.D., an ear, nose, and throat (ENT) specialist who evaluated him in December 2008.  According to Dr. K.J.D., current audiogram results revealed moderate to severe hearing loss with very poor word discrimination.  Dr. K.J.D. said that the Veteran had a substantial hearing impairment and, due to the severity of his hearing loss, was unable to complete or enjoy many daily activities.  The ENT physician opined that, due to the Veteran's hearing loss, he was unable to obtain or maintain substantially any significant employment and the disability should be considered permanent and total in nature.

In September 2009 and February 2010 signed statements, A.R., M.D., the Veteran's treating physician since 2001, said that during office visits, he noticed that the Veteran had trouble hearing.  Dr. A.R. stated that, due to the severity of this hearing loss, the Veteran was unable to effectively communicate in person or on the telephone.  In Dr. A.R.'s. opinion, the Veteran was unable to maintain any significant employment.

During his December 2010 personal hearing at the RO, the Veteran testified that he had a virus approximately three years earlier that caused him to lose his left ear hearing.  He was unable to understand the spoken word and communicate by telephone even with use of special equipment.  He last worked about ten years ago in parts delivery until the company did away with that service; he was laid off and unable to find another job.  He said that he was unable to find work even as a supermarket bagger because he could not hear people.

In this case, the Veteran was accorded a VA medical examination in March 2011 for his service-connected bilateral hearing loss.  

The Board notes that the March 2011 VA examiner reported that the Veteran's speech recognition scores were too unreliable to score.  Nevertheless, the examination does contain findings indicative of significant occupational impairment due to the service-connected hearing loss.  For example, it was noted that the Veteran reported having difficulties hearing speakers even with his hearing aids on.  He had difficulties hearing speech on the telephone and in groups.  When family members sat next to him, he still had difficulties hearing them.  Further, the Veteran said that, even though his hearing aids amplified speakers' voices and environmental sounds, he still had difficulties with the pronunciation of what was said.  Moreover, the VA examiner opined that the Veteran's current hearing loss would have significant impact on physical and sedentary employment.  It was added that most jobs would not have a physical hearing requirement.  

There are statements from two private physicians attesting that the Veteran is unemployable due to service-connected hearing impairment.  The VA physician noted that the hearing loss would have a substantial employment impact.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that he is entitled to an award of TDIU due to his service-connected disability.  As such, the benefit sought on appeal is allowed.





ORDER

Entitlement to a TDIU is granted from July 16, 2009.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


